PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/034,468
Filing Date: 13 Jul 2018
Appellant(s): HACHMANN, PETER



__________________
Ralph E. Locher, Registration No. 41,947
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 03/04/2021 appealing from the Office action mailed on 10/27/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/27/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.


Claims 1-3, 5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanobe (US 2009/0237442).
Regarding claim 1, Yamanobe teaches a method for pretreating (pretreating using 14,16,18 in fig.1; 104,106 in fig.10) a printing material (12 in fig.1; 122 in fig.10) used in ink jet printing (10 in fig.1; 100 in fig.10) to influence a spreading of ink print dots on the printing material (12;122), which comprises the step of: influencing a spreading behavior such that the ink print dots spread in an anisotropic way (influencing ink spread in the directions in figs.2B,2C. In the inkjet printing apparatus 10 fig.1, ink dots are ejected by ejection heads 20 on pretreated medium 12 of fig.2B, 2C. As shown in figs.2B, 2C, the treatment liquid is applied in a way to form a strip-like arraignments /anistropic way/extending in a direction/ so that when ink is applied in these pretreated portions the applied ink is reacted with the treatment and the ink is influenced to spread in the pretreatment arrangement directions that is in strip-like arraignments, anistropic way, directions thereby preventing image deterioration caused by bleeding of coloring material beyond the treatment strip lines. See figs.1, 2B, 2C, 3; paragraphs 0122, 0017, 0041, 0042, 00253, 0119, 0135). 

Regarding claim 2, Yamanobe further teaches which further comprises influencing the spreading behavior by an anisotropic application of a liquid to the printing material (application of liquid by 14, 16 in fig.1; 130 of 104, 136 of 106 in fig.10 in the directions in figs.2B, 2C on the printing material 12 in fig.1; 122 in fig.10). 

Regarding claim 3, Yamanobe further teaches which further comprises influencing the spreading behavior by an anisotropic embossment or print on the printing material (print application of liquid by 14,16 in fig.1; 130 of 104,136 of 106 in fig.10 in the directions in figs.2B,2C on the printing material 12 in fig.1; 122 in fig.10. See also fig.7 and paragraphs 0119, 0120, 0180, 0195, 0197).

Regarding claim 5, Yamanobe further teaches which further comprises influencing the spreading behavior such that a transverse spreading behavior in a direction perpendicular to a side edge of the printing material (12 in fig.1; 122 in fig.10) is increased relative to a longitudinal spreading behavior in a direction parallel to the side edge (figs.2B, 2C teaches the spreading behaver both in the main scanning and sub-scanning directions. See also 14, 16 in fig.1; 130 of 104, 136 of 106 in fig.10 apply the treatment liquid on the printing material in the directions shown in figs.2B, 2C).

Regarding claim 7, Yamanobe further teaches which further comprises influencing the spreading behavior such that a longitudinal spreading behavior in a direction parallel to a side edge of the printing material (12 in fig.1; 122 in fig.10) is 

Regarding claim 9, Yamanobe further teaches which further comprises aligning the side edge to be parallel to a direction of transport of the printing material (side edge of printing material 12 in fig.1; 122 in fig.10 is parallel to the transport direction of the printing material/sub-scanning direction in figs.1,7,10). 
Claim Rejections - 35 USC § 103

Claims 4, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanobe (US 2009/0237442) in view of Willems et al.(US 2016/0052302).
Regarding claim 4, Yamanobe substantially teaches the claimed invention including pretreating the printing material for influencing the spreading behavior by performing an anisotropic treatment of the printing material (application of pretreating liquid by 14, 16 in fig.1; 130 of 104, 136 of 106 in fig.10 in the directions in figs.2B, 2C on the printing material 12 in fig.1; 122 in fig.10).
Yamanobe does not explicitly teaches wherein the pretreatment of the printing material is specifically a treatment of the printing material with charged particles or with electromagnetic radiation. 
However, Willems et al teaches similar method for pretreating (13,14 fig.1; 140 fig.3) a printing material (P figs.1,3) used in ink jet printing (fig.1) to influence a spreading of ink print dots on the printing material (P), wherein the pretreatment (13,14 
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use such pretreatment method in the printing device of Yamanobe based on the teachings of Willems et al to be able to use different kinds of ink and/or printing mediums.  

 Regarding claim 10, Yamanobe as modified by Willems et al above further teaches which further comprises selecting the liquid from the group consisting of a primer and a varnish (paragraphs 0145, 0152 of Willems et al. See also paragraphs 0061, 0066-0083 of Yamanobe). 

Regarding claim 12, Yamanobe as modified by Willems et al above further teaches further comprises achieving an influencing of the spreading behavior by performing an anisotropic treatment of the printing material (12 in fig.1; 122 in fig.10 of Yamanobe) with charged particles with a plasma or corona, or with laser radiation (see figs.1,3, and paragraphs 0145-0153 of Willems et al as applied above teaches  pretreatment with a radiation heater, corona/plasma treatment, primer treatment, gaseous acid treatment). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanobe (US 2009/0237442) in view of Landa et al.(US 2018/0147871) and/or Dannhauser et al.(US 9,376,582).
Regarding claim 11, Yamanobe substantially teaches the claimed invention including pretreating the printing material for influencing the spreading behavior by performing an anisotropic treatment of the printing material (application of pretreating liquid by 14, 16 in fig.1; 130 of 104, 136 of 106 in fig.10 in the directions in figs.2B, 2C on the printing material 12 in fig.1; 122 in fig.10).
Yamanobe does not explicitly teaches wherein the pretreatment of the printing material is specifically by embossment or a flexographic print on the printing material. 
Landa et al teaches method of pretreating (pretreatment station 36 in fig.2; pretreatment station 16 in fig.1) printing material (20) including by embossment or a flexographic print (36 includes the embossing die 30 fig.2, see also figs.1-3, paragraphs 0105,0168-0169, 0184 teaches flexographic printing) on the printing material (50).
Dannhauser et al teaches method of pretreating (200,300,400 36 in fig.1) printing material (100) including by embossment or a flexographic print on the printing material (col.8 lines 12-13, teaches embossment/gravure and flexographic printing).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to use such pretreatment method in the printing device of Yamanobe based on the teachings of Landa et al and/or Dannhauser et al to be able to use different kinds printing mediums including water impermeable mediums.

(2) Response to Argument
Appellant in page 4 argued that:
“Presumably, the examiner interprets the horizontal structures in Fig. 2B (or the vertical structures in Fig. 2C) as ink structures or ink stripes. However, it undoubtedly emerges from paragraphs [0015], [0021], [0119-0122] and [0252-0253] that the stripe-like structures do not consist of ink but of another liquid, namely the treatment liquid. Yamanobe teaches the application of three mediums: at first a repellent agent, which prevents spreading of the treatment liquid to be applied subsequently. The treatment liquid forms a stripe-like structure on the repellent agent (see Figs. 2B and 2C). The ink is at last applied onto the stripe-like structure.”
In response to the above argument, as discussed in the previous office action in the rejection of claim 1, the strip-like structures in Fig.2B and Fig.2C show the treatment liquid formed in the strip-like structure on the printing material (12 Fig.1) by application of repellant agent by element 14 in fig.1 followed by application of treatment liquid by element 16 on top of the repellant agent. Then, as the medium 12 is conveyed past under print heads 20 fig.1, ink is applied by print heads 20 fig.1 on top of  the treatment liquid strip structures (Figs. 2B, 2C) forming ink strips /strip-like structure consisting ink/. See paragraph [0119]; paragraph [0122] in particular lines 1-5,11-17,29-34, 46-51; paragraph [0135] in particular lines 8-16.

Appellant in page 4 argued:
“It is the goal to prevent unequal distribution of the ink (see paragraph [0021]) and the formation of disturbances in the printed image.”


Appellant in page 4 argued by referring to the texts in paragraphs [0017] and [0041] of Yamanobe that:
“It is thereby possible to prevent image deterioration caused by movement of the coloring material and hence a high-quality image can be formed”.
In response to the above argument, in paragraphs [0017] and [0041] of Yamanobe movement of the coloring material of the ink is referring to the fact that the droplets of the ink that are deposited on top of the semi-solid aggregating treatment layer/stripes/(Figs.2B,2C) are prevented from moving/expanding/bleeding in to the areas beyond where the treatment layer/strips/(Figs.2B,2C) are formed. This is actually the purpose of having the treatment liquid underneath the ink droplets so that the treatment liquid increases the viscosity of the ink droplets to limit the movement of the coloring material of the ink beyond the treatment liquid layer/strip/. See paragraph [0005] particularly lines 1-10; paragraph [0014] particularly lines 4-7, 13-16; paragraph [0062].

Appellant in page 5 argued:
“The ink thus does not form stripes (e.g. it forms dots on the strip shaped liquid treatment strips), rather the formation of ink stripes is prevented in Yamanobe because the treatment liquid opposes the spreading of the ink. Thus, Yamanobe teaches 
Examiner respectfully disagrees with the above appellant’s arguments for the following reasons:
In response to appellant’s argument in particular about the treatment liquid opposes the spreading of the ink, the ink droplets that are deposited on top of the treatment layer/stripes/(Figs. 2B & 2C) interacts with the treatment liquid all along the treatment strips and the ink droplets are prevented from moving/expanding/bleeding in to the areas beyond where the treatment layer/strips/(Figs. 2B & 2C) are formed (i.e., the treatment strip opposes the spreading/bleeding of the ink dots out of/beyond the treatment strips but the ink dots are formed/spread all along the top of the treatment strips and the treatment strips are formed to extend in one direction /anistropic way/ as shown in Figs. 2B & 2C). The treatment liquid underneath the ink droplets increases the viscosity of the ink droplets to limit the movement/spreading of the ink to areas beyond the treatment liquid layer/strip/. See paragraph [0005] particularly lines 1-10; paragraph [0014] particularly lines 4-7, 13-16; paragraph [0062].
Further in response to the above appellant’s argument particularly about Yamanobe not able to form ink strips, Yamanobe teaches ejecting the same ink droplets amount /density/ as the ejected treatment droplets amount /density/ of treatment liquid (See paragraph [0015] particularly lines 8-12; paragraph [0039] particularly lines 8-12; 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HENOK D LEGESSE/Primary Examiner, Art Unit 2853    
                                                                                                                                                                                                   Conferees:
Matthew Luu
/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853  
                                                                                                                                                                                                      /JUSTIN P BETTENDORF/
RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.